Citation Nr: 0301669	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  00-17 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for hepatitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from August 1968 to June 1970, including service 
in the Republic of Vietnam from 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 2000 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  That decision denied the claim for 
service connection for hepatitis.  The claimant and his 
representative were notified of that adverse determination 
and of their right to appeal by RO letter, and initiated the 
instant appeal.  The claimant failed to appear for a 
scheduled hearing in November 2002 before an RO Hearing 
Officer, and has not requested another hearing before an RO 
Hearing Officer or before the Board.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2002)].  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  The record 
shows that the issue on appeal does not address the reopening 
of a claim.  Thus, the revised regulations applicable to 
reopened claims are inapplicable to the instant appeal.  

VA's General Counsel has determined, in a precedential 
opinion that the Board is bound to follow, that the VCAA is 
more favorable to claimants than the law in effect prior to 
its enactment.  See VAOPGCPREC 11-00;  Janssen v. Principi, 
15 Vet. App. 123 (2001) (per curiam).

By RO letter of January 11, 2001, the claimant was notified 
that recent changes in the law required that he and his 
representative be notified of the evidence needed to support 
his claim; which part of that evidence would be obtained by 
the RO and which part of that evidence would be obtained by 
the claimant; that the RO had obtained his service medical 
records, which showed no evidence of hepatitis during active 
service, and no evidence showing a valid diagnosis of 
hepatitis and a relationship to military service.  He was 
informed that he should identify all VA treatment for the 
claimed disabilities, and that he should complete and submit 
medical record release authorizations for any private health 
care providers so that the RO could obtain those records.

In addition, a Supplemental Statement of the Case was issued 
in January 2002 continuing the denial of service connection 
for hepatitis.  That document notified the claimant and his 
representative of the issues addressed, the evidence 
considered, the adjudicative actions taken, the pertinent law 
and regulations governing service connection, the decision 
reached, and the reasons and bases for that decision.  In 
addition, that Supplemental Statement of the Case further 
notified the claimant and his representative of VA's duty to 
assist him by obtaining all evidence in the custody of 
military authorities or maintained by any other federal, 
State or local government agency, as well as any medical, 
employment, or other non-government records which are 
pertinent or specific to his claim; and which the claimant 
identified and provided a record release authorization 
permitting VA to obtain those records.  In addition, the 
claimant and his representative were informed that should 
efforts to obtain records identified by the claimant prove 
unsuccessful for any reason which the claimant could remedy, 
the VA would notify the claimant and advise him that the 
ultimate responsibility for furnishing such evidence lay with 
the claimant.  

As a result of the RO letter of January 2001 and the 
Supp;emental Statem,ent of the Case of January 2002, the 
veteran has been informed of the evidence and information 
necessary to substantiate his claim.  He has also been 
informed of what evidence and information he needed to 
provide and what evidence and information VA would attempt to 
obtain for him.  Therefore, further development to mee the 
notice requirements of VCAA is not necessary.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The record in this case shows that the RO has obtained the 
claimant's complete service medical records and personnel 
records, and that another effort by the RO to obtain 
additional service medical records received a response that 
no additional service medical records were available at the 
National Personnel Records Center. The record further shows 
that an RO letter of August 20, 1999, asked the claimant to 
identify all VA and non-VA treatment he had received for the 
disability at issue.  The claimant failed to respond to that 
and a similar development letter from the RO, dated December 
11, 2001.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and of its duty to 
assist him in obtaining all evidence necessary to 
substantiate his claim have been fully met.  (2002).  The 
appellant has not argued a notice or duty to assist violation 
under the VCAA, and the Board finds that there is no question 
that the appellant was fully notified and aware of the type 
of evidence required to substantiate his claims.  In view of 
the extensive factual development in the case, as 
demonstrated by the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating the veteran's claim.  For those 
reasons, further development is not necessary for compliance 
with the provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The evidence is silent for complaint, treatment, findings 
or diagnoses of hepatitis during his period of active 
service, at the time of service separation, or at any time 
prior to May 1996, more than 26 years after final service 
separation.

3.  The veteran did not have a disease or injury in service 
that resulted in hepatitis.


CONCLUSION OF LAW

Hepatis was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & Supp. 2002);  
38 C.F.R. §§ 3.102, 3.303(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

The veteran served on active duty with the United States 
Marine Corps from August 1968 to June 1970, including service 
in the Republic of Vietnam from June 1969 to June 1970.  

The claimant's service entrance examination, conducted in 
August 1968, disclosed no abnormalities of the eyes, skin, or 
genitourinary system, and no evidence of hepatitis.  His 
service medical records show that in January 1969, the 
claimant was seen for complaints of dizziness, and gave a 
history of having a ruptured appendix removed at a private 
hospital two weeks previously.  Examination revealed no 
chills or fever, and a well-healed appendectomy scar, without 
inflammation.  The assessment was possible early flu and post 
appendectomy.  In October 1969, the claimant was seen for 
chills and fever for the past day and one-half, but had a 
normal temperature.  On that same date, he related that he 
had stepped on a nail with his right foot, and was given a 
tetanus shot.  In January 1970, the claimant was seen and 
treated for complaints of otitis media of four days duration, 
with improvement seen.  The claimant's service medical 
records are silent for complaint, treatment, findings or 
diagnosis of any abnormalities of the eyes, skin, or 
genitourinary system, or of hepatitis during his period of 
active service.  At the time of service separation, he denied 
any stomach, liver or intestinal disorder, and he stood five 
feet, 8 inches tall and weighed 129 pounds.  A report of 
service separation examination, conducted in May 1970, 
disclosed no abnormalities of the eyes, skin, or 
genitourinary system, and no evidence of hepatitis A or B.  
An RO request for additional service medical records of the 
claimant received a response that no additional service 
medical records were available at the National Personnel 
Records Center (NPRC).

The claimant's DD Form 214MC shows that his military 
occupational specialty was Field Artillery Fire Controlman 
(8444); and that he was awarded the Combat Action Ribbon.  
His service personnel and administrative records show that he 
served in the Republic of Vietnam as a messman with the 
Headquarters Company, Headquarters Battalion, 1st Marine 
Division, Fleet Marine Force, from June 14, 1969, to July 21, 
1969; that he served as a Field Artillery Fire Controlman 
with the Headquarters Battery, 3rd Battalion, 11th Marines, 1st 
Marine Division, Fleet Marine Force, from July 21, 1969, to 
November 16, 1969; that he served as a Field Artillery Fire 
Controlman with Battery I, 3rd Battalion, 11th Marines, 1st 
Marine Division, Fleet Marine Force, from November 17, 1969, 
to June 10, 1970, when he arrived at the Marine Corps Depot, 
San Diego, for separation processing.  

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received at the RO in 
July 1970, sought service connection for a fever of unknown 
origin in November 1969, with reported treatment at an aid 
station between approximately November 15 and November 18, 
1969.  He reported no postservice treatment for that 
condition.  The claimant subsequently failed to report for a 
scheduled VA examination, and his claim was denied.  He was 
notified of that action by RO letter of April 20, 1971.

A VA Form 10-7131 from the VAMC, Brecksville, shows that the 
claimant was admitted in February 1981 for drug abuse.

A report from the Community Mental Health Center, Akron, 
Ohio, shows that the claimant was seen at that facility 
between December 1982 and January 1983.  An intake summary 
cited, in pertinent part, the claimant's statement that he 
abused drugs (cocaine, heroin, speed, downers) and alcohol 
daily; that he was unable to reenlist because of his drug 
abuse; that he had been arrested for receiving stolen 
property and selling drugs; and that he had abused drugs 
since service.  The assessment was substance abuse (polydrug 
and alcohol).  A psychiatric assessment at that facility, 
dated in January 1983, showed, in pertinent part, that the 
claimant indicated that he was a heavy drug user; that he had 
been treated at a VA medical facility in 1981 for drug 
dependence; that he shoots cocaine and heroin; that he denied 
any previous illnesses, operations or accidents; that his 
current medical problems were headaches, stomach aches, and a 
bad appetite; and that he drinks, and smokes pot or hashish 
every day, and uses all other drugs, with the exception of 
speed, frequently and whenever available.  The Axis I 
diagnoses were adjustment disorder with mixed disturbances of 
mood and conduct, and dependence on combination of 
substances, excluding opiates and alcohol, continuous.  

A report of VA psychiatric examination, conducted in May 
1983, cited the claimant's statement that he used pills, 
marijuana, liquid speed, opium, acid, heroin almost every day 
in Vietnam, and that he continues to do so; and that he was 
at the VAMC, Brecksville in 1981, for drug problems, but 
stayed only one day.  The diagnoses were PTSD, and multiple 
drug abuse.  

A hospital summary from the VAMC, Brecksville, dated in 
October 1983, shows that the claimant was admitted for 
evaluation of PTSD.  During that hospitalization, he related 
that he had been dealing drugs in the past; that he had been 
using marijuana and heavier drugs; and that he claimed PTSD 
symptomatology.  The diagnoses at hospital discharge were 
PTSD; and borderline personality disorder. 

A rating decision of March 1984 granted service connection 
for PTSD, evaluated as 30 percent disabling.  The claimant 
appealed, seeking a higher evaluation.

VA outpatient treatment records, dated in April 1984, cite 
the claimant's statement that he had been on drugs since 
Vietnam.  The diagnosis was PTSD, multiple drug abuse 
(valium, PCP); and mixed personality disorder.  A July 1984 
letter from the Human Resources Center, Wooster, Ohio, showed 
diagnoses of PTSD and substance abuse disorder.

A report of VA psychiatric examination, conducted in August 
1984, shows, in pertinent part, that the veteran stated that 
he did drugs in Vietnam, including speed, heroin and opium.  
The diagnosis was PTSD. 

A rating decision of November 1984 granted an increased 
rating of 5percentnt for service connected PTSD, and denied a 
total disability rating based on unemployability.  The 
claimant continued his appeal.

A March 1985 letter from a VA psychologist stated that the 
claimant was being treated for PTSD, for a dysthymic 
disorder, and for an intermittent explosive personality 
disorder.

At a personal hearing held in April 1985 before an RO Hearing 
Officer, the claimant testified, in pertinent part, that he 
lost his job at the Post Office because his buddy got his 
head cut off, and he had to fly back to Vietnam; and that he 
was refused leave and fired; that he had been denied Social 
Security Administration disability benefits; that he was not 
married, but had engaged in six different long relationships; 
that he does not do anything now but sit around; that he has 
stomach problems; that he last used heavy drugs the previous 
Christmas; that once in a while he smokes pot, but does not 
drink very much because of the medication he is using.  A 
transcript of the testimony is of record.

A report of VA psychological testing, conducted in May 1985, 
acknowledged that the claimant was possibly under the 
influence of street drugs at the time of psychological 
testing, but indicated that he was unable to hold a job.   A 
September 1985 letter from a VA psychologist stated that the 
claimant was being treated for PTSD, for a dysthymic 
disorder, and for an intermittent explosive personality 
disorder, and that he was unable to work or attend a training 
program.

A hospital summary from the VAMC, Brecksville, dated in July 
1985, shows that the claimant was admitted because of feeling 
out-of-control.  An admission urine screen was positive for 
marijuana.  He was given a 24-hour pass, but failed to 
return.  He subsequently returned, but refused to give a 
urine specimen.  A urine screen several days later was 
positive for marijuana and cocaine.  He was subsequently 
discharged for failure to cooperate.  The diagnoses at 
hospital discharge were PTSD, chronic; drug dependence, 
multiple (marijuana, cocaine), continuing; and borderline 
personality disorder.  

A Board decision of April 1986 denied a rating in excess of 
50 percent for service-connected PTSD.  

In August 1986, the claimant sought a rating in excess of 50 
percent for service-connected PTSD.  A report of VA 
psychiatric examination, conducted in August 1986, noted that 
the veteran had several tattoos on both arms, and gave no 
positive history of drinking or using street drugs.  The 
diagnosis was generalized anxiety disorder.  A rating 
decision of September 1986 denied a rating in excess of 50 
percent for service-connected PTSD.  

In August 1987, the claimant submitted an application for a 
total disability rating based upon unemployability (VA Form 
21-8940).  A report of VA psychiatric examination, conducted 
in August 1987, noted that the veteran acknowledged the use 
of marijuana and other illegal drugs while on active duty; 
that he currently drinks and uses marijuana occasionally, but 
had stopped using cocaine in the past.   A report of VA 
psychiatric examination, conducted in May 1988, cited the 
claimant's history of using intravenous drugs, but noted his 
assertion that he had stopped drinking and using drugs.  

VA outpatient treatment records, dated in December 1988, show 
that the claimant was seen for complaints of stomach pain and 
spitting up blood.  The pertinent diagnosis was rule out 
gastric ulcer.  In March 1989, he was noted to weigh 161 
pounds and to be well-nourished.

A report of VA PTSD examination, conducted in September 1997, 
showed, in pertinent part, that the claimant asserted that he 
had hepatitis; that he had a history of using LSD and heroin; 
and that he has cirrhosis of the liver.

In June 1999, the claimant sought service connection for 
hepatitis, asserting that he had a fever of unknown origin 
while in Vietnam.  

By RO letter of August 20, 1999, the claimant was informed of 
the requirements to establish service connection for a 
claimed disability; that he was required to submit evidence 
that he currently has hepatitis; and that such was in some 
way related to the fever he claimed during active service.  
He was further notified that he should submit evidence 
showing the earliest date following service separation that 
he was shown to have hepatitis; the date of medical treatment 
during active service and the name and exact location of the 
hospital, dispensary or other facility where he received 
treatment for those conditions; and the approximate dates of 
treatment.  In addition, he was asked to submit statements 
from doctors or others who treated or observed him after 
discharge and to the present date, as well as a detained 
description of the symptoms, and the circumstances that 
enabled them to remember the facts.  No response was received 
to that request.

By RO letter of May 17, 2000, the claimant was informed of 
the requirements to establish service connection for a 
claimed disability, including evidence of a current 
disability, satisfactory evidence of treatment or symptoms 
during active service or within an applicable presumption 
period, and evidence linking or relating that disability to 
active service.  The claimant was informed that the RO would 
obtain his service medical records and all VA medical records 
which he identified; and that he should obtain and submit 
private medical records showing treatment for the claimed 
disabilities.  No response was received to that request.  

A rating decision of June 2000 denied service connection for 
hepatitis, and the claimant was notified of that adverse 
determination and his right to appeal by RO letter of June 
27, 2000.  In a letter from the claimant, he requested a 
personal hearing on his claim for service connection for 
hepatitis C.  

A Statement of the Case was provided the claimant and his 
representative in July 2000, informing him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the pertinent law and regulations governing service 
connection, the decision reached, and the reasons and bases 
for that decision.  In addition, that Statement of the Case 
that document further notified the claimant and his 
representative of VA's duty to assist him by obtaining all 
evidence in the custody of military authorities or maintained 
by any other federal, State or local government agency, as 
well as any medical, employment, or other non-government 
records which are pertinent or specific to his claim; and 
which the claimant identified and provided a record release 
authorization permitting VA to obtain those records.  In 
addition, the claimant and his representative were informed 
that should efforts to obtain records identified by the 
claimant prove unsuccessful for any reason which the claimant 
could remedy, the VA would notify the claimant and advise him 
that the ultimate responsibility for furnishing such evidence 
lay with the claimant.  

In his Substantive Appeal (VA Form 9), received in August 
2000, the claimant asserted that he wanted a hearing at the 
RO before a traveling Member of the Board.
The personal hearing requested at the RO was scheduled before 
an RO Decision Review Officer in November 2000, but the 
claimant failed to appear because his notification letter was 
returned for a bad address.  

VA outpatient treatment records from the VAMC, Akron, dated 
from May 1996 to December 2001, show that a laboratory tests 
in May and June 1996 were positive for HBsAB, and negative 
for HBsAg, while in July 1997, in December 1998, in July 
1999, and in September 2000, he was negative for HBSAH.  A 
liver function panel in November 2000 was within normal 
limits except for elevated SGPT, which was 46 versus a normal 
range of 3 to 36.  It was noted that he had a normal 
hepatobiliary system on a upper gastrointestinal examination 
in September 1999.  The claimant was noted to have good 
synthetic function, declined interferon shots, and was 
advised to stop drinking alcohol.  There was an indication, 
though not a diagnosis, of hepatitis A, hepatitis B, and 
hepatitis C.  In March 2001, the claimant related that he was 
spitting up blood 3-4 months previously, and offered a 
history of hepatitis C and PTSD, but denied nausea, vomiting, 
mucus or black material, dysphagia, melena, abdominal pain, 
or constipation or diarrhea.  He stated that he had gained 20 
pounds in the last six months, denied any difficulty with 
appetite, and stated that he drank beer and used marijuana.  
In June 2001, the claimant weighed 175 pounds, and reported 
that he was feeling better, denied any nausea, vomiting, 
abdominal pain or distention, stated that he was still 
drinking, exhibited no signs of hepatic dysfunction, and 
declined treatment with interferon.  Alcohol rehabilitation 
was recommended.  

In November 2001, the claimant asserted that he had hepatic 
disease, hepatitis C, and weight loss.  He was reported to be 
non cachetic, with clear eyes and skin, and a flat abdomen, 
with hepatomegaly but no splenomegaly.  The assessment was 
hepatitis/ hepatomegaly.  Also in November 2001, liver 
function tests were stable, and his weight was 169 pounds, 
and his physical examination was within normal limits.  

By RO letter of December 11, 2001, the claimant and his 
representative were informed that another personal hearing 
was scheduled before an RO Decision Review Officer in January 
2002.  In addition, that letter informed the claimant that 
additional evidence was needed to establish entitlement to 
the benefit sought; what evidence the RO would obtain and 
what evidence the claimant would obtain; and additional 
information about any hepatitis C risk factors that might 
apply to his claim.  He was provided a list of hepatitis C 
risk factors, including intravenous drug use, high risk 
sexual activity, and other direct percutaneous (through the 
skin) exposure to blood such as tattooing, and was asked to 
provide a risk factor history.  

Another personal hearing was scheduled before an RO Decision 
Review Officer in January 2002, but the claimant failed to 
report for the scheduled hearing.

A Supplemental Statement of the Case was issued in January 
2002 continuing the denial of service connection for 
hepatitis A and hepatitis B.  That document notified the 
claimant and his representative of the issues addressed, the 
evidence considered, the adjudicative actions taken, the 
pertinent law and regulations governing service connection, 
the decision reached, and the reasons and bases for that 
decision.  In addition, that Statement of the Case that 
document further notified the claimant and his representative 
of VA's duty to assist him by obtaining all evidence in the 
custody of military authorities or maintained by any other 
federal, State or local government agency, as well as any 
medical, employment, or other non-government records which 
are pertinent or specific to his claim; and which the 
claimant identified and provided a record release 
authorization permitting VA to obtain those records.  In 
addition, the claimant and his representative were informed 
that should efforts to obtain records identified by the 
claimant prove unsuccessful for any reason which the claimant 
could remedy, the VA would notify the claimant and advise him 
that the ultimate responsibility for furnishing such evidence 
lay with the claimant.  

By RO letter of October 2002, the claimant and his 
representative were informed of the date, time and place of 
his scheduled hearing at the RO in November 2002 before a 
traveling Member of the Board.  The claimant failed to report 
for that hearing.  By RO letter of November 18, 2002, the 
claimant and his representative were that his case was being 
forwarded to the Board, and of his right to submit additional 
evidence, request a hearing before the Board, or appoint or 
change his representative, and the time limit for doing so. 

In his Informal Hearing Presentation, dated December 4, 2002, 
the veteran's national service organization representative 
called attention to laboratory tests in May and June 1996 
showing that the claimant was HBsAg negative on those dates, 
but HBsAB positive on both dates; that he has cirrhosis of 
the liver; and that the claimant had reported a history of 
hepatitis C.  


II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection may also be granted on 
a presumptive basis for certain chronic disabilities, 
including cirrhosis of the liver, when manifested to a 
compensable degree within the initial post service year.  
38 C.F.R. §§ 3.307, 3.309(b) (2002).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991 & 
Supp. 2002).  Clear and unmistakable evidence that the 
disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304(b) (1998);  Akins v. Derwinski,  1 Vet. App. 228, 232 
(1991);  Bagby v. Derwinski,  1 Vet. App. 225 (1991). 

In addition, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (2002).  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be reopened on 
the basis of  38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, [VA] shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reason for 
granting or denying benefits in each case shall be recorded 
in full.  38 U.S.C.A. § 1154(b);  38 C.F.R. § 3.304(d) 
(2002).  

However, the Board is not required to accept every bald 
assertion made by a veteran as to service incurrence or 
aggravation of a disability, nor do 38 U.S.C.A. § 1154(b) and  
38 C.F.R. § 3.304(d) create a presumption in favor of combat 
veterans in determinations of service connection.  See  Smith 
v. Derwinski.  2 
Vet. App. 137, 140 (1992).  Rather, the Board's decisions 
must be based on the entire record and upon consideration of 
all evidence and applicable provisions of law and 
regulations.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  
Smith, id.

Furthermore, it should be noted that whether lay evidence is 
"satisfactory" is a separate matter which requires a review 
of what is being related, whether it springs from personal 
observation, whether the lay witness is competent to offer 
such evidence, whether the person offering that evidence is 
credible, and like considerations.  The Court has held that 
"satisfactory evidence" in § 1154(b) means "credible 
evidence."  Caluza v. Brown,  7 Vet. App. 498, 510 (1995, 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)(table).  The Federal 
Circuit Court held that if a veteran produces credible 
evidence that would allow a reasonable fact-finder to 
conclude that a claimed injury or disease was incurred in or 
aggravated by the veteran's combat service, there is 
"satisfactory evidence" within the meaning of § 1154(b) 
(West 1991 & Supp. 2002).

The Court has emphasized that the Board may not rely upon its 
own unsubstantiated judgment as to whether a disability 
preexisted service, or whether a preexisting disability 
underwent a chronic or permanent increase in disability 
during service due to aggravation, but must support its 
medical conclusions with independent medical evidence in the 
record or through adequate quotation from recognized medical 
treatises.  Crowe v. Brown,  7 Vet. App. 238, 245-246 (1994).  

While the veteran has expressed the opinion that his 
hepatitis is related to a 4-day infection of unknown origin 
while serving in the Republic of Vietnam during his period of 
active service, the Court has held that a lay person, such as 
the veteran, is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit v. Brown,  5 Vet. App. 91, 93 
(1993);  Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  
If such testimony is not competent, it cannot be probative.

The duty to assist is not a one-way street.  If a veteran 
wishes help in developing a claim, he or she cannot passively 
wait for it in those circumstances where he or she may or 
should have evidence that is essential in obtaining putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); 
reconsidered, 1 Vet. App. 406 (1991);  Wamhoff v. Brown,  8 
Vet. App. 517, 522 (1996).  In addition, the Federal Circuit 
Court has held that the general rule is that where evidence 
to prove a fact is peculiarly within the knowledge and 
competence of one of the parties, fairness requires that 
party to bear the burden of coming forward.  Jensen v. Brown,  
19 F.3d. 1413 (Fed. Cir. 1994).  

The record in this case shows that the claimant's service 
medical records are silent for complaint, treatment, findings 
or diagnosis of hepatitis A or hepatitis B during the 
veteran's period of active service, at the time of service 
separation, or at any time prior to May 1996, approximately 
26 years after final service separation, when laboratory 
tests were positive for a hepatitis B antigen.  While the 
claimant has asserted that he suffered a fever of unknown 
origin during active service, the only evidence of an 4-day 
malady during active service is an entry in January 1970, at 
which time the claimant reported otitis externa and otitis 
media "for the last four days."  No diagnosis of a fever of 
unknown origin is shown during his period of active service 
or at the time of service separation.  

In addition, the record shows that the claimant has failed to 
respond to the several RO letters sent to him requesting 
current evidence of treatment or findings of hepatitis by 
private or VA physicians, and a link between those findings 
and any inservice hepatitis.  As noted, the Court has held 
that if a veteran wishes help in developing a claim, he or 
she cannot passively wait for it in those circumstances where 
he or she may or should have evidence that is essential in 
obtaining putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991); reconsidered, 1 Vet. App. 406 (1991);  
Wamhoff v. Brown,  8 Vet. App. 517, 522 (1996).  In addition, 
the Federal Circuit Court has held that the general rule is 
that where evidence to prove a fact is peculiarly within the 
knowledge and competence of one of the parties, fairness 
requires that party to bear the burden of coming forward.  
Jensen v. Brown,  19 F.3d. 1413 (Fed. Cir. 1994).  The record 
shows that the claimant has not submitted any competent 
medical evidence showing that he has or had hepatitis while 
on active duty, and his own opinions are not competent.  As 
noted, the Court has held that a lay person, such as the 
veteran, is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  Grottveit, 5 Vet. App.  at 93; Espiritu, 2 Vet. 
App. at 495.  Thus, the claimant's assertion to the effect 
that he experienced a 4-day fever of unknown origin during 
active service, which he relates to the findings of positive 
findings of a positive hepatitis B antigen some 26 years 
after final service separation, is without substantiation in 
the record.  

Based upon the foregoing, and for the reasons and bases 
stated, service connection for hepatitis is not warranted.  
Accordingly, the Board finds that the claim for service 
connection for hepatitis must be denied.

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis is denied



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

